Exhibit 10.2

SECOND AMENDMENT TO PLAIN ENGLISH GROWTH CAPITAL

LOAN AND SECURITY AGREEMENT

This Second Amendment to Plain English Growth Capital Loan and Security
Agreement (this “Amendment”) is made and entered into as of June 29, 2012, by
and between GEVO, INC., a Delaware corporation (“Gevo” or “You”), and
TRIPLEPOINT CAPITAL LLC, a Delaware limited liability company (“TriplePoint” or
“Us”; together with Gevo, the “Parties”).

RECITALS

A. Gevo and TriplePoint have entered into that certain Plain English Growth
Capital Loan and Security Agreement dated as of August 5, 2010, as amended by
that certain First Amendment to Plain English Growth Capital Loan and Security
Agreement dated as of October 20, 2011 (including all annexes, exhibits and
schedules thereto, and as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), pursuant to which
TriplePoint has provided loans and other financial accommodations to or for the
benefit of Gevo upon the terms and conditions contained therein. Unless
otherwise defined herein, capitalized terms or matters of construction defined
or established in the Loan Agreement shall be applied herein as defined or
established therein.

B. Gevo has requested that TriplePoint amend the Loan Agreement to provide for
the issuance of the Convertible Notes (as defined below), and TriplePoint is
willing to do so subject to the terms and conditions of this Amendment.

NOW, THEREFORE, in consideration of the premises and of the covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

AGREEMENT

1. Ratification and Incorporation of Loan Agreement and Other Loan Documents;
Additional Acknowledgements. Except as expressly modified under this Amendment,
(a) Gevo hereby acknowledges, confirms and ratifies all of the terms and
conditions set forth in, and all of its respective obligations under, the Loan
Agreement and the other Loan Documents and (b) all of the terms and conditions
set forth in the Loan Agreement and the other Loan Documents are incorporated
herein by this reference as if set forth in full herein. Gevo represents that as
of the date hereof, it has no offset, defense, counterclaim, dispute or
disagreement of any kind or nature whatsoever with respect to the amount of the
Secured Obligations. Gevo hereby reaffirms the granting of all Liens previously
granted pursuant to the Loan Documents to secure all Advances.

2. Consent to Issuance of Convertible Notes. Notwithstanding any term or
provision in the Loan Agreement (as amended hereby) to the contrary, TriplePoint
consents, effective upon the Second Amendment Closing Date, to the issuance of
the Convertible Notes, the execution and delivery of the Convertible Note
Documents, and the incurrence of the Convertible Note Indebtedness so long as
(a) within 1 Business Day following Gevo’s receipt of proceeds from the issuance
of any Convertible Notes, Gevo shall prepay all remaining outstanding Secured



--------------------------------------------------------------------------------

Obligations in full, including (i) all accrued and unpaid interest calculated as
of the date of such prepayment and (ii) the End of Term Payment, (b) the
issuance of the Convertible Notes shall have been consummated on or before
July 15, 2012, and (c) such Convertible Notes are on the terms and conditions
consistent in all material respects with the terms and conditions specified on
Annex A attached hereto.

3. Amendments to Loan Agreement. Gevo and TriplePoint hereby agree, effective
upon and subject to, (i) with respect to Section 3(g) below, the satisfaction of
each of the conditions to effectiveness set forth in Section 6 below, and
(ii) with respect to Sections 3(a) through (f) and Sections 3(h) through (k), to
the occurrence of the Convertible Notes Closing Date (as defined below), as
follows:

(a) The subsection titled “Optional Interest-Only Periods” contained in
Section 9 of the Loan Agreement is hereby deleted.

(b) The subsection titled “Transactions with Affiliates” contained in Section 12
of the Loan Agreement is hereby amended by deleting the text “and” appearing
before subclause (j) therein and adding the following text after clause (j):

“and, (k) any payments or dividends permitted by the subsection titled
“Dividends and Distributions” in this Section 12.”

(c) The subsection titled “Subordinated Indebtedness” contained in Section 12 of
the Loan Agreement is hereby amended and restated in its entirety as follows:

Indebtedness, Subordinated Indebtedness, and Convertible Notes. Except for
Indebtedness under the Lighthouse Loan Documents and Convertible Note
Indebtedness, You will not prepay, redeem or otherwise satisfy in any manner
prior to the scheduled repayment thereof any Indebtedness (other than the
Advances) in excess of $50,000 in the aggregate. You shall not make or permit
any payment on any Subordinated Indebtedness, except payment permitted under the
terms of the subordination, intercreditor or other similar agreement to which
such Subordinated Indebtedness is subject, if any. You shall not make or permit
any payment on any Convertible Note Indebtedness, except (a) regularly scheduled
interest payments on the Convertible Note Indebtedness (or any Refinancing
Indebtedness in respect thereof), together with any fees, costs and expenses
from time to time owing on the Convertible Notes Indebtedness or any Refinancing
Indebtedness in respect thereof), (b) Permitted Conversions, (c) payments to the
indenture trustee with respect to the Convertible Notes (or any Refinancing
Indebtedness in respect thereof) of reasonable and customary compensation for
its services as the indenture trustee and the reimbursement of reasonable fees,
costs and expenses incurred by it and disbursements and advances made by it in
such capacity, and (d) payments of Indebtedness in respect of the Convertible
Notes with proceeds of any Refinancing Indebtedness, . You shall not amend any
provision in any document relating to the Subordinated Indebtedness except to
the extent such amendment is permitted under such subordination, intercreditor
or other similar agreement. You shall not amend any provision in any Convertible
Note Documents except (i) amendments with respect to the conversion features of
the Convertible Note Indebtedness or technical amendments (including as to
settlement) of the Convertible Note Documents (or any



--------------------------------------------------------------------------------

Refinancing Indebtedness in respect thereof) that are required to be made
pursuant to the terms of any the documents governing the Convertible Notes,
(ii) amendments that, individually, or in the aggregate, could not reasonably be
expected to be adverse to Triplepoint’s interests, or (iii) other amendments,
changes and modifications to the Convertible Note Documents so long as such
amendment, modification, or change would satisfy the restrictions set forth in
the definition of Refinancing Indebtedness if, instead of being amended,
modified, or changed the subject Indebtedness was being refinanced, renewed, or
extended (without regard to whether such amendment, modification or change would
actually constitute a refinancing, renewal or extension of such Indebtedness).

(d) Section 12 of the Loan Agreement is hereby amended by adding the following
subsection:

Prepayment of Secured Obligations. Upon Your receipt of proceeds from the
issuance of any Convertible Notes, You shall prepay all remaining outstanding
Secured Obligations (other than unasserted contingent indemnification Secured
Obligations) in full, including (i) all accrued and unpaid interest calculated
as of the date of such prepayment and (ii) the End of Term Payment, and no
prepayment premium shall be owing to Us in connection with such prepayment.

(e) Section 14 of the Loan Agreement is hereby amended by adding the following
subsection:

Convertible Notes. The making of any payment by You of the Convertible Note
Indebtedness (or any Refinancing Indebtedness in respect thereof) other than
(a) regularly scheduled interest payments, together with any fees, costs and
expenses from time to time owing on the Convertible Note Indebtedness (or any
Refinancing Indebtedness in respect thereof), (b) Permitted Conversions,
(c) payments to the indenture trustee with respect to the Convertible Note
Indebtedness (or any Refinancing Indebtedness in respect thereof) of reasonable
and customary compensation for its services as the indenture trustee and the
reimbursement of reasonable fees, costs and expenses incurred by it and
disbursements and advances made by it in such capacity, and (d) payment of the
Convertible Note Indebtedness with proceeds of any Refinancing Indebtedness.

(f) The definition of “Permitted Indebtedness” contained in Section 21 of the
Loan Agreement is hereby amended by deleting the text “and” appearing before
clause (cc) and adding the following text after the last proviso appearing
therein:

“and (dd) the Convertible Note Indebtedness (including any Refinancing
Indebtedness).”

(g) Section 21 of the Loan Agreement is hereby amended by adding the following
definitions in the appropriate alphabetical order:

“Convertible Notes” means the convertible promissory notes issued by Gevo, Inc.
from time to time pursuant to the Convertible Note Indenture, as amended,
restated, replaced, extended, refinanced, or otherwise modified from time to
time.



--------------------------------------------------------------------------------

“Convertible Notes Closing Date” means the first date on which any Convertible
Note is issued.

“Convertible Note Documents” means the Convertible Note Indenture, the
Convertible Notes, and all other documents, instruments and agreements
evidencing or governing the Convertible Notes or providing for any other right
in respect thereof, as amended, modified, supplemented or restated from time to
time in accordance with the terms of the Convertible Note Indenture.

“Convertible Note Indebtedness” means the Indebtedness incurred by Gevo, Inc.
under the Convertible Note Documents in an aggregate principal amount not to
exceed $75,000,000.

“Convertible Note Indenture” means the Indenture, dated as of July 2012,
governing the Convertible Notes, by and among Gevo, as Issuer and the Trustee,
as such is amended, restated, supplemented, replaced or refinanced or otherwise
modified from time to time in accordance with the terms thereof, and as
permitted by this Agreement.

“Trustee” means Wells Fargo Bank, National Association, in the capacity as the
“Trustee” (as such term is defined in the Convertible Note Indenture) and any
other Person acting in similar capacity under any amendment, restatement,
supplement, replacement or refinancing thereof.

“Permitted Conversion” means, with respect to the Convertible Note Indebtedness
or any amounts payable under the terms of any Convertible Note Documents
(including any coupon make whole payment) (or any Refinancing Indebtedness in
respect thereof), the (a) the conversion of all or any portion of such
Indebtedness or such amounts payable under the terms of any Convertible Note
Documents (including any coupon make whole payment) into Your common Stock in
accordance with the terms of the documents governing such Indebtedness and/or
(b) the making of cash payments in lieu of issuing fractional shares in
connection with any conversion described in clause (a) above.

“Refinancing Indebtedness” means any extension, refinancing, modification,
amendment, renewal, or restatement of the Convertible Note Indebtedness so long
as (a) such extension, refinancing, modification, renewal, amendment or
restatement does not result in an increase in the principal amount of the
Indebtedness evidenced by the Convertible Note Indebtedness so extended,
refinanced, modified, renewed, amended or restated, by more than any accrued and
unpaid interest at the time of such extension, refinancing, modification,
amendment or restatement, and reasonable premiums paid thereon, and other
reasonable fees, costs and expenses incurred in connection with such extension,
refinancing, modification, amendment or restatement, (b) such extension,
refinancing, modification, amendment, renewal, or restatement does not result in
a shortening of the average weighted maturity (measured as of the refinancing,
renewal, or extension) of the Convertible Note Indebtedness so refinanced,
renewed, or extended, nor are they on terms or conditions that are or could
reasonably be expected to be adverse to the interests of TriplePoint other than
in any immaterial respect, and (c) the Convertible



--------------------------------------------------------------------------------

Note Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Secured Obligations other than those
Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended.

“Second Amendment” means that certain Second Amendment to Plain English Growth
Capital Loan and Security Agreement dated as of June 29, 2012, by and between
You and Us.

“Second Amendment Closing Date” means the date on which all of the conditions
set forth in Section 3 of the Second Amendment have been satisfied.

(h) The subsection titled “Deposit and Investment Accounts” contained in
Section 12 of the Loan Agreement is hereby amended by adding the following text
after the end thereof:

“The foregoing provisions of this subsection to the contrary notwithstanding,
if, in connection with the payment of interest or cash upon conversion otherwise
permitted under this Agreement, You have a contractual obligation to irrevocably
deposit funds for payment with the indenture trustee (as defined in the as
defined in the Trust Indenture Act of 1939, as amended (15 U.S.C. §§
77aaa-77bbbb)) with respect to the Indebtedness that is the subject of such
payment, then (1) We will not require a perfected lien with respect to such
funds that are deposited with the indenture trustee pursuant to such requirement
and (2) so long as (y) the amount deposited with the indenture trustee pursuant
to such contractual obligation does not exceed the amount required to be so
deposited and (z) such amount is not deposited with the indenture trustee more
than 3 Business Days before it is required to be deposited with the indenture
trustee, such deposit with the indenture trustee shall be permitted pursuant to
this subsection; provided that, other than with respect to regularly scheduled
interest payments, You agree to use commercially reasonable efforts to provide
Us notice prior to such deposit of funds for payment with the indenture trustee
(as defined in the as defined in the Trust Indenture Act of 1939, as amended (15
U.S.C. §§ 77aaa-77bbbb)).”

(i) The subsection titled “Dividends and Distributions” contained in Section 12
of the Loan Agreement is hereby amended by:

“, (d) You and Your Subsidiaries may make dividends or distributions (directly
or indirectly to You, in the case of a dividend or distribution by Your
Subsidiary), for the purpose of purchasing or paying cash in lieu of fractional
shares of Your common Stock arising out of the conversion of convertible
securities (including the Convertible Notes (or any Refinancing Indebtedness in
respect thereof) or Permitted Conversions), and (e) You and Your Subsidiaries
may make dividends or distributions (directly or indirectly to You, in the case
of a dividend or distribution by Your Subsidiary) for the purpose of (i) paying
regularly scheduled interest when due and owing on the Convertible Note
Indebtedness (or any Refinancing Indebtedness in respect thereof), together with
fees, costs and



--------------------------------------------------------------------------------

expenses from time to time due in connection with the Convertible Note
Indebtedness (or any Refinancing Indebtedness in respect thereof), (ii) making
Permitted Conversions, and (iii) making payments to the indenture trustee in
respect of the Convertible Note Indebtedness (or any Refinancing Indebtedness in
respect thereof) of reasonable and customary compensation for its services as
the indenture trustee and to reimburse it for reasonable fees, costs, and
expenses incurred by it and disbursements and advances made by it in such
capacity.”

(j) The definition of “Permitted Disposition” contained in Section 21 of the
Loan Agreement is hereby amended by deleting the text “and (o)” appearing
therein and adding the following text immediately after clause (n):

“(o) any Permitted Conversion; and (p)”

(k) The definition of “Permitted Liens” contained in Section 21 of the Loan
Agreement is hereby amended by deleting the text “and” appearing in front of
clause (aa) and adding the following text immediately after clause (aa):

“; and (bb) Liens in favor of the indenture trustee (as defined in the Trust
Indenture Act of 1939, as amended (15 U.S.C. §§ 77aaa-77bbbb)), in its capacity
as such and not in any other capacity, if any, under the Convertible Notes (or
any Refinancing Indebtedness in respect thereof); provided that (i) such Liens
only secure (A) Your obligation to pay such indenture trustee reasonable and
customary compensation and the reimbursement of such indenture trustee’s
reasonable fees, costs, and expenses, in each case, for its services as the
indenture trustee and for disbursements and advances made by the indenture
trustee in accordance with the documents governing the Convertible Notes (or any
Refinancing Indebtedness in respect thereof) (it being understood and agreed
that in no event would the outstanding principal balance of the Indebtedness
under the Convertible Notes (or any Refinancing Indebtedness in respect thereof)
be deemed to constitute advances made by the indenture trustee for the purposes
of this clause ) and (B) Your obligations to indemnify the indenture trustee,
and (ii) such Lien only attaches to funds held or collected by such indenture
trustee in its capacity as the indenture trustee (as defined in the as defined
in the Trust Indenture Act of 1939, as amended (15 U.S.C. §§ 77aaa-77bbbb)) with
respect to the Indebtedness evidenced by the Convertible Notes (or any
Refinancing Indebtedness in respect thereof).”

4. Representations and Warranties. Gevo hereby represents and warrants to
TriplePoint that each of the representations and warranties contained in
Section 11 of the Loan Agreement are true and correct in all material respects
as of the date hereof, except such representations and warranties that relate
expressly to an earlier date, in which case they are true and correct in all
material respects as of such earlier date, in each case, after giving effect to
this Amendment.

5. Covenant. On or prior to the first date on which any Convertible Note is
issued, Gevo shall pay to TriplePoint a fully earned amendment fee in the amount
of $100,000.



--------------------------------------------------------------------------------

6. Conditions to Effectiveness. The effectiveness of this Amendment is subject
to satisfaction of each of the following conditions:

(a) receipt by TriplePoint of this Amendment duly executed by Gevo and
TriplePoint;

(b) receipt by TriplePoint of (i) the First Amendment to Amended and Restated
Plain English Growth Capital Loan and Security Agreement duly executed by
Agri-Energy, LLC, a Delaware limited liability company, and TriplePoint,
(ii) the Second Amendment to Plain English Security Agreement duly executed by
Gevo and TriplePoint, and (iii) a secretary’s certificate signed by Gevo’s
corporate secretary, together with copies of resolutions of the Board of
Directors of Gevo or other authorizing documents, in form and substance
satisfactory to TriplePoint and its counsel, authorizing the execution and
delivery of this Amendment; and

(c) the absence of any Defaults or Events of Default as of the date hereof.

7. Entire Agreement. This Amendment, together with the Loan Agreement and the
other Loan Documents, is the entire agreement between the parties hereto with
respect to the subject matter hereof. This Amendment supersedes all prior and
contemporaneous oral and written agreements and discussions with respect to the
subject matter hereof.

8. Recitals. The recitals to this Amendment shall constitute a part of the
agreement of the parties hereto.

9. Applicable Law. This Amendment has been made, executed and delivered in the
State of California and will be governed and construed for all purposes in
accordance with the laws of the State of California, excluding conflict of laws
principles that would cause the application of laws of any other jurisdiction.

10. Consent To Jurisdiction And Venue. All judicial proceedings arising in or
under or related to this Amendment may be brought in any state or federal court
of competent jurisdiction located in the State of California. By execution and
delivery of this Amendment, each Party hereto generally and unconditionally:
(a) consents to personal jurisdiction in San Mateo County, State of California;
(b) waives any objection as to jurisdiction or venue in San Mateo County, State
of California; (c) agrees not to assert any defense based on lack of
jurisdiction or venue in the aforesaid courts; and (d) irrevocably agrees to be
bound by any judgment rendered thereby in connection with this Amendment.

11. Mutual Waiver Of Jury Trial; Judicial Reference. Because disputes arising in
connection with complex financial transactions are most quickly and economically
resolved by an experienced and expert person and the Parties wish applicable
state and federal laws to apply (rather than arbitration rules), the Parties
desire that their disputes be resolved by a judge applying such applicable laws.
TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES SPECIFICALLY
WAIVES ANY RIGHT THEY MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM,
CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM (COLLECTIVELY,
“CLAIMS”) ASSERTED BY YOU AGAINST US OR OUR ASSIGNEE OR BY US OR OUR ASSIGNEE
AGAINST YOU. IN THE EVENT THAT THE FOREGOING JURY TRIAL WAIVER IS NOT
ENFORCEABLE, ALL CLAIMS, INCLUDING ANY AND ALL QUESTIONS OF LAW OR FACT RELATING
THERETO, SHALL, AT THE WRITTEN



--------------------------------------------------------------------------------

REQUEST OF ANY PARTY, BE DETERMINED BY JUDICIAL REFERENCE PURSUANT TO THE
CALIFORNIA CODE OF CIVIL PROCEDURE. THE PARTIES SHALL SELECT A SINGLE NEUTRAL
REFEREE, WHO SHALL BE A RETIRED STATE OR FEDERAL JUDGE. IN THE EVENT THAT THE
PARTIES CANNOT AGREE UPON A REFEREE, THE REFEREE SHALL BE APPOINTED BY THE
COURT. THE REFEREE SHALL REPORT A STATEMENT OF DECISION TO THE COURT. NOTHING IN
THIS SECTION SHALL LIMIT THE RIGHT OF ANY PARTY AT ANY TIME TO EXERCISE LAWFUL
SELF-HELP REMEDIES, FORECLOSE AGAINST COLLATERAL OR OBTAIN PROVISIONAL REMEDIES.
THE PARTIES SHALL BEAR THE FEES AND EXPENSES OF THE REFEREE EQUALLY UNLESS THE
REFEREE ORDERS OTHERWISE. THE REFEREE SHALL ALSO DETERMINE ALL ISSUES RELATING
TO THE APPLICABILITY, INTERPRETATION AND ENFORCEABILITY OF THIS SECTION. THE
PARTIES ACKNOWLEDGE THAT THE CLAIMS WILL NOT BE ADJUDICATED BY A JURY. THIS
WAIVER EXTENDS TO ALL SUCH CLAIMS, INCLUDING CLAIMS THAT INVOLVE PERSONS OTHER
THAN YOU AND US; CLAIMS THAT ARISE OUT OF OR ARE IN ANY WAY CONNECTED TO THE
RELATIONSHIP BETWEEN YOU AND US; AND ANY CLAIMS FOR DAMAGES, BREACH OF CONTRACT,
SPECIFIC PERFORMANCE OR ANY EQUITABLE OR LEGAL RELIEF OF ANY KIND, ARISING OUT
OF THIS AGREEMENT.

12. Signatures. This Amendment may be executed in any number of counterparts,
each of which will be deemed an original, but all such counterparts together
constitute one and the same instrument. This Amendment may be executed and
delivered by facsimile or transmitted electronically in either Tagged Image
Format Files (“TIFF”) or Portable Document Format (“PDF”) and, upon such
delivery, the facsimile, TIFF or PDF signature, as applicable, will be deemed to
have the same effect as if the original signature had been delivered to the
other party.

13. Costs and Expenses. Gevo reaffirms its obligations to pay, in accordance
with the terms of Section 20 of the Loan Agreement, all reasonable costs and
expenses of TriplePoint in connection with the preparation, negotiation,
execution and delivery of this Amendment and all other Loan Documents entered
into in connection herewith.

14. Effect. Upon the effectiveness of this Amendment, from and after the date
hereof, each reference in the Loan Agreement to “this Agreement,” “hereunder,”
“hereof,” or words of like import shall mean and be a reference to the Loan
Agreement as amended hereby and each reference in the other Loan Documents to
the Loan Agreement, “thereunder,” “thereof,” or words of like import shall mean
and be a reference to the Loan Agreement as amended hereby.

15. Conflict of Terms. In the event of any inconsistency between the provisions
of this Amendment and any provision of the Loan Agreement, the terms and
provisions of this Amendment shall govern and control.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered as of the date first above written.

 

GEVO, INC. By:  

/s/ Patrick Gruber

Name: Patrick Gruber Title: Chief Executive Officer TRIPLEPOINT CAPITAL LLC By:
 

/s/ Sajal Srivastava

Name: Sajal Srivastava Title: Chief Operating Officer

[SIGNATURE PAGE TO 2ND AMENDMENT TO PLAIN ENGLISH GROWTH CAPITAL LOAN AND
SECURITY AGREEMENT]



--------------------------------------------------------------------------------

ANNEX A

TERMS OF CONVERTIBLE NOTES

See attached.



--------------------------------------------------------------------------------

  

 

 

Description of notes

We will issue the notes under an indenture to be dated as of July 5, 2012
between us and Wells Fargo Bank, National Association, as trustee, as
supplemented by a supplemental indenture thereto, to be dated as of July 5,
2012, relating to the notes. We refer to the indenture as so supplemented as the
“indenture.” The terms of the notes include those provided in the indenture and
those made part of the indenture by reference to the Trust Indenture Act.

The following description is a summary of the material provisions of the notes
and the indenture. It does not purport to be complete. This summary is subject
to and is qualified by reference to all the provisions of the notes and the
indenture, including the definitions of certain terms used therein. We urge you
to read these documents because they, and not this description, define your
rights as a holder of the notes. A copy of the form of indenture will be
available upon request to us and is on file with the Securities and Exchange
Commission.

The following description of the particular terms of the notes supplements and,
to the extent inconsistent therewith, replaces the description of the general
terms and provisions of the debt securities set forth in the accompanying
prospectus, to which reference is hereby made. Terms not defined in this
description have the meanings given to them in the indenture. In this section,
the words “we,” “us,” “our,” “Gevo” or “the Company” do not include any current
or future subsidiary of Gevo, Inc., unless we specify otherwise.

GENERAL

The notes will:

 

•  

initially be limited to $40,000,000 principal amount (or a total of $45,000,000
principal amount with the underwriters’ exercise of their over-allotment option
in full);

 

•  

bear interest at a rate of 7.5% per year, payable semi-annually in arrears, on
January 1 and July 1 of each year, commencing on January 1, 2013;

 

•  

be our general unsecured senior obligations, ranking equally in right of payment
with all of our future senior unsecured indebtedness, if any, and senior in
right of payment to all of our future subordinated indebtedness, if any. The
notes will be effectively junior to our existing and future secured indebtedness
to the extent of the value of the assets securing such indebtedness and
structurally subordinated in right of payment to all future indebtedness and
other liabilities (including trade payables) of any current and future
subsidiary of the Company;

 

•  

be convertible by you at any time prior to the close of business on the third
business day immediately preceding the maturity date into shares of our common
stock initially based on a conversion rate of 175.6697 shares of our common
stock per $1,000 principal amount of notes, which represents an initial
conversion price of approximately $5.69 per share. In the event of certain types
of fundamental changes, we will increase the conversion rate by a number of
additional shares as described under “—Adjustment to Conversion Rate Upon
Conversion Upon Make-Whole Fundamental Changes.” If you elect to convert some or
all of your notes on or after January 1, 2013 but prior to July 1, 2017, in
addition to the consideration received as described under “—Conversion Rights,”
you will receive a coupon make-whole payment for the notes being converted. We
may pay any coupon make-whole payments either in cash or in our common stock, at
our election;

 

 

 

A-1



--------------------------------------------------------------------------------

Description of notes

 

 

•  

be subject to repurchase by us, at your option, if a fundamental change (as
defined under “—Repurchase at the Option of the Holder Upon a Fundamental
Change”) occurs, at a repurchase price equal to 100% of the principal amount of
the notes, plus any accrued and unpaid interest to, but not including, the
repurchase date;

 

•  

be subject to repurchase by us, at your option, on July 1, 2017 at a purchase
price in cash equal to 100% of the principal amount of the notes to be
purchased, plus any accrued and unpaid interest to, but excluding, the purchase
date, as described under “—Repurchase of Notes by the Company at the Option of
the Holder”;

 

•  

be subject to redemption by us, at our option, at any time after July 1, 2015
but prior to July 1, 2017 at a redemption price in cash equal to 100% of the
principal amount of the notes we redeem, provided that the last reported sale
price of our common stock for 20 or more trading days in a period of 30
consecutive trading days ending on the trading day immediately prior to the date
of the redemption notice exceeds 150% of the applicable conversion price in
effect on each such trading day, as described under “—Redemption of Notes at the
Company’s Option—Provisional Redemption by the Company”;

 

•  

be subject to redemption by us, at our option, at any time on or after July 1,
2017 at a redemption price in cash equal to 100% of the principal amount of the
notes we redeem, plus accrued and unpaid interest to, but excluding, the
redemption date, as described under “—Redemption of Notes at the Company’s
Option—Optional Redemption by the Company”; and

 

•  

be due on July 1, 2022, unless earlier converted, repurchased or redeemed.

Other than restrictions described under “—Repurchase at the Option of the Holder
Upon a Fundamental Change” and “—Consolidation, Merger and Sale of Assets”
below, and except for the provisions set forth under “—Repurchase of Notes by
the Company at the Option of the Holder,” “—Conversion Rights” or “—Adjustment
to Conversion Rate Upon Conversion Upon Make-Whole Fundamental Changes,” the
indenture does not contain any covenants or other provisions designed to afford
holders of the notes protection in the event of a highly leveraged transaction
involving us or in the event of a decline in any credit rating that may have
been assigned to the notes as the result of a takeover, recapitalization, highly
leveraged transaction or similar restructuring involving us that could adversely
affect such holders. In addition, neither we nor any of our subsidiaries will be
restricted under the indenture from paying dividends, incurring indebtedness or
issuing or repurchasing our securities.

No sinking fund is provided for the notes and the notes will not be subject to
defeasance.

The notes initially will be issued in book-entry form only in minimum
denominations of $1,000 principal amount and whole multiples thereof. Beneficial
interests in the notes will be shown on, and transfers of beneficial interests
in the notes will be effected only through, records maintained by DTC or its
nominee, and any such interests may not be exchanged for certificated notes
except in limited circumstances. For information regarding conversion,
registration of transfer and exchange of global notes held in DTC, see “—Form,
Denomination and Registration” below.

If certificated notes are issued, you may present them for conversion,
registration of transfer and exchange, without service charge, at our office or
agency, which initially will be the office or agency of the trustee. However, we
or the trustee may require the holder to pay a sum sufficient to cover any tax,
assessment or other governmental charge that may be imposed in connection with
any registration of transfer or exchange of notes.

We may also from time to time repurchase the notes in open-market purchases or
privately negotiated transactions without prior notice to holders.

 

 

 

A-2



--------------------------------------------------------------------------------

Description of notes

 

 

RANKING

The notes will be our general unsecured senior obligations that rank equal in
right of payment with our future senior unsecured indebtedness, if any, senior
in right of payment to our future subordinated indebtedness, if any, and
structurally subordinated to the existing and future indebtedness and other
liabilities of any of our current and future subsidiaries, including trade
payables.

The notes will effectively rank junior to our secured indebtedness to the extent
of the assets securing such indebtedness. As of March 31, 2012, we had
outstanding secured indebtedness of $35.5 million. In the event of our
bankruptcy, liquidation, reorganization or other winding up, our assets that
secure secured indebtedness will be available to pay obligations on the notes
only after all indebtedness under such secured indebtedness has been repaid in
full. We advise you that there may not be sufficient assets remaining to pay
amounts due on any or all of the notes then outstanding.

PAYMENT AT MATURITY

On the maturity date, each holder will be entitled to receive on such date
$1,000 in cash for each $1,000 in principal amount of notes, together with
accrued and unpaid interest to, but not including, the maturity date, unless
earlier converted, repurchased or redeemed. With respect to global notes,
principal and interest will be paid to DTC in immediately available funds. With
respect to any certificated notes, principal and interest will be payable at our
office or agency, which initially will be the office or agency of the trustee.

INTEREST

The notes will bear interest at a rate of 7.5% per year. Interest will accrue
from July 5, 2012, which is the date of issuance, or from the most recent date
to which interest has been paid or duly provided for. We will pay interest
semi-annually in arrears on January 1 and July 1 of each year, beginning on
January 1, 2013, to holders of record at the close of business on the preceding
December 15 or June 15, respectively. However, there are two exceptions to the
preceding sentence:

 

•  

we will not pay in cash accrued interest on any notes when they are converted,
except as described under “—Conversion Rights”; and

 

•  

on the maturity date, we will pay accrued and unpaid interest only to the person
to whom we pay the principal amount (which may or may not be the holder of
record on the relevant record date).

We will pay or cause to be paid interest on:

 

•  

global notes to DTC in immediately available funds;

 

•  

any certificated notes having a principal amount of less than $1,000,000, by
check mailed to the holders of those notes; provided, however, at maturity,
interest will be payable as described under “—Payment at Maturity”; and

 

•  

any certificated notes having a principal amount of $1,000,000 or more, by wire
transfer in immediately available funds at the election of the holders of those
notes duly delivered to the trustee at least five business days prior to the
relevant interest payment date; provided, however, at maturity, interest will be
payable as described under “—Payment at Maturity.”

Interest on the notes for a full interest period will be computed on the basis
of a 360-day year comprised of twelve 30-day months. If a payment date is not a
business day, payment will be made on the next succeeding business day and no
additional interest will accrue thereon.

 

 

 

A-3



--------------------------------------------------------------------------------

Description of notes

 

 

“Business day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a day on which banking institutions in New York City are authorized or
obligated by law or executive order to close.

All references to “interest” in this prospectus supplement are deemed to include
additional interest, if any, that accrues in connection with our failure to
comply with our reporting obligations under the indenture, if applicable, as
described under “—Events of Default; Notice and Waiver.”

CONVERSION RIGHTS

Holders may, subject to prior maturity, redemption or repurchase, convert each
of their notes at an initial conversion rate of 175.6697 shares of common stock
per $1,000 principal amount of notes (equivalent to an initial conversion price
of approximately $5.69 per share of common stock) at any time prior to the close
of business on the third business day immediately preceding the maturity date. A
holder may convert fewer than all of such holder’s notes so long as the notes
converted are a multiple of $1,000 principal amount.

The conversion rate and the corresponding conversion price in effect at any
given time are referred to as the “applicable conversion rate” and the
“applicable conversion price,” respectively, and will be subject to adjustment
as described below. The conversion price at any given time will be computed by
dividing $1,000 by the applicable conversion rate at such time.

Except as provided in the next paragraph, upon conversion, you will not receive
any additional cash payment or shares of common stock for accrued and unpaid
interest on the notes. Upon conversion, accrued and unpaid interest to the
conversion date is deemed to be paid in full rather than cancelled, extinguished
or forfeited.

If you convert your notes after the close of business on a regular record date
for an interest payment date but prior to the corresponding interest payment
date, you will receive on the corresponding interest payment date the interest
accrued and unpaid on your notes, notwithstanding your conversion of those notes
prior to the interest payment date, assuming you were the holder of record on
the corresponding record date. At the time you surrender your notes for
conversion, whether or not you were the holder of record on the relevant date,
you must pay us an amount equal to the interest that has accrued and will be
paid on the notes being converted on the corresponding interest payment date;
provided that no such payment need be made:

 

•  

for conversions after the close of business on January 1, 2013 and before the
close of business on June 30, 2017;

 

•  

for conversions after the close of business on June 15, 2022, which is the
regular record date for the maturity date;

 

•  

if we have specified a fundamental change repurchase date that is after a
regular record date and prior to the corresponding interest payment date;

 

•  

if we have specified a redemption date that is after a regular record date and
prior to the corresponding interest payment date; or

 

•  

to the extent of any overdue interest, if overdue interest exists at the time of
conversion with respect to such note.

We will not issue fractional shares of our common stock upon conversion of
notes. Instead, we will deliver cash, as described under “—Conversion
Procedures.”

 

 

 

A-4



--------------------------------------------------------------------------------

Description of notes

 

 

If you have submitted any or all of your notes for repurchase, unless you have
withdrawn such notes in a timely fashion, your conversion rights on the notes so
subject to repurchase will expire at the close of business on the business day
preceding the repurchase date, unless we default in the payment of the
repurchase price. If you have submitted any or all of your notes for repurchase,
such notes may be converted only if you submit a withdrawal notice, and if the
notes are evidenced by a global note, you must comply with appropriate DTC
procedures.

CONVERSION PROCEDURES

If you hold a beneficial interest in a global note, to convert you must comply
with DTC’s procedures for converting a beneficial interest in a global note and,
if required, pay funds equal to interest payable on the next interest payment
date and all taxes or duties, if any.

If you hold a certificated note, to convert you must:

 

•  

complete and manually sign the conversion notice on the back of the note, or a
facsimile of the conversion notice;

 

•  

deliver the conversion notice, which is irrevocable, and the note to the
conversion agent;

 

•  

if required, furnish appropriate endorsements and transfer documents;

 

•  

if required, pay all transfer or similar taxes; and

 

•  

if required, pay funds equal to interest payable on the next interest payment
date.

The date you comply with all of these requirements is the “conversion date”
under the indenture.

If a holder converts notes, we will pay any documentary, stamp or similar issue
or transfer tax due on the issuance of any shares of our common stock upon the
conversion, unless the tax is due because the holder requests any shares to be
issued in a name other than the holder’s name, in which case the holder will pay
that tax.

If a holder has already delivered a repurchase notice as described under
“—Repurchase at the Option of the Holder Upon a Fundamental Change” with respect
to a note, the holder may not surrender that note for conversion until the
holder has withdrawn the notice in accordance with the indenture.

Settlement in shares of our common stock will occur on the third trading day
following the conversion date (or, if earlier, on the maturity date). We will
deliver to the holder for each $1,000 principal amount of the notes converted a
number of shares of our common stock equal to the conversion rate in effect on
the conversion date plus cash in lieu of fractional shares, if applicable. We
will not issue fractional shares of common stock upon conversion of the notes
and instead will pay a cash adjustment for fractional shares based on the
closing sale price per share of our common stock on the trading day immediately
preceding the conversion date.

COUPON MAKE-WHOLE PAYMENT UPON CONVERSION ON OR AFTER JANUARY 1, 2013 BUT PRIOR
TO JULY 1, 2017

If you elect to convert some or all of your notes on or after January 1, 2013
but prior to July 1, 2017, in addition to the consideration received as
described under “—Conversion Rights” you will receive a coupon make-whole
payment for the notes being converted.

 

 

 

A-5



--------------------------------------------------------------------------------

Description of notes

 

 

This coupon make-whole payment will be equal to the sum of the present values of
the lesser of:

 

•  

eight semi-annual interest payments; or

 

•  

the number of semi-annual interest payments that would have been payable on such
converted notes from the last day through which interest was paid on the notes,
or the issue date if no interest has been paid, to but excluding July 1, 2017.

The present values of the remaining interest payments will be computed using a
discount rate equal to 2.0%.

If the conversion date falls after a record date and on or prior to the
corresponding interest payment date, the amount of the coupon make-whole payment
will be reduced by the amount of interest payable on such interest payment date
to the holder of record of the converted notes at the close of business on the
corresponding record date.

We may pay any coupon make-whole payments either in cash or in our common stock,
at our election. If we elect to pay a coupon make-whole payment in our common
stock, then the stock will be valued at 90% of the simple average of the daily
volume weighted average prices of our common stock for the 10 trading days
ending on and including the trading day immediately preceding the conversion
date. The value of any shares issued in connection with a coupon make-whole
payment may be less than the market price of our common stock on the date we
issued the notes. The calculation of the simple average of the daily volume
weighted average price is subject to appropriate adjustment as described under
“—Conversion Rate Adjustments”.

CONVERSION RATE ADJUSTMENTS

The conversion rate will be adjusted as described below. Notwithstanding the
below, we will not make any adjustment to the conversion rate if holders may
participate in the transaction as a result of holding the notes, without having
to convert their notes on a basis equivalent to a holder of a number of shares
of our common stock equal to the principal amount of the notes held divided by
the applicable conversion price. This exception will not apply to any adjustment
described under “—Adjustment to Conversion Rate Upon Conversion Upon Make-Whole
Fundamental Changes.” In addition, in no event will we adjust the conversion
rate to the extent that the adjustment would reduce the conversion price below
the par value per share of our common stock.

(1) If we issue shares of our common stock as a dividend or distribution on
shares of our common stock, or if we effect a share split or share combination
of our common stock, the conversion rate will be adjusted based on the following
formula:

 

 

CR1= CR0 x OS1

                      OS0

where,

CR0 = the conversion rate in effect immediately prior to the open of business on
the ex-date of such dividend or distribution, or immediately prior to the open
of business on the effective date of such share split or share combination, as
applicable;

 

 

 

 

A-6



--------------------------------------------------------------------------------

Description of notes

 

 

CR1 = the conversion rate in effect immediately after the open of business on
such ex-date or immediately after the open of business on such effective date;

OS0 = the number of shares of our common stock outstanding immediately prior to
the open of business on such ex-date or immediately prior to the open of
business on such effective date; and

OS1 = the number of shares of our common stock outstanding immediately after
giving effect to such dividend, distribution, share split or share combination.

Any adjustment made under this clause (1) shall become effective (x) immediately
after the open of business on the ex-date for such dividend or distribution, or
(y) the date on which such share split or share combination becomes effective.
If any dividend or distribution of the type described in this clause (1) is
declared but not so paid or made, the conversion rate shall be immediately
readjusted, effective as of the date our board of directors (or a committee
thereof) determines not to pay such dividend or distribution to the conversion
rate that would then be in effect if such dividend, distribution, share split or
share combination had not been declared or announced.

(2) If we distribute to all or substantially all holders of our common stock any
rights, options or warrants (other than pursuant to a stockholder rights plan
adopted by the Company) entitling them for a period of not more than 60 calendar
days to subscribe for or purchase shares of our common stock at a price per
share less than the current market price (as defined below) of our common stock,
the conversion rate will be adjusted based on the following formula:

 

 

CR1= CR0 x OS0+X

                      OS0+Y

where,

CR0 = the conversion rate in effect immediately prior to the open of business on
the ex-date for such issuance;

CR1 = the conversion rate in effect immediately after the open of business on
such ex-date;

OS0 = the number of shares of our common stock outstanding immediately prior to
the open of business on such ex-date;

X = the total number of shares of our common stock issuable pursuant to such
rights, options or warrants; and

Y = the number of shares of our common stock equal to the aggregate price
payable to exercise such rights, options or warrants divided by the current
market price.

Any adjustment made pursuant to this clause (2) will be made successively
whenever any such rights, options or warrants are distributed and shall become
effective immediately after the open of business on the ex-date for such
distribution. In the event that such rights, options or warrants described in
this clause (2) are not so distributed, the conversion rate shall be readjusted
to the conversion rate that would then be in effect if the ex-date for such
distribution had not occurred. To the extent that such rights, options or
warrants are not exercised prior to their expiration or shares of common stock
are otherwise not delivered pursuant to such rights, options or warrants upon
the exercise of such rights, options or warrants, the conversion rate shall be
readjusted to the conversion rate that would then be in effect had the
adjustments made upon the issuance of such rights, options or warrants been made
on the basis of the delivery of only the number of shares of common stock
actually delivered. For purposes of this clause (2), in determining the
aggregate price payable for such shares of common stock, there shall be taken
into

 

 

 

A-7



--------------------------------------------------------------------------------

Description of notes

 

 

account any consideration received for such rights, options or warrants and the
value of such consideration if other than cash to be determined by our board of
directors (or a committee thereof).

(3) If we distribute shares of our capital stock, evidences of our indebtedness,
or other assets or property of ours or rights, options or warrants to acquire
our capital stock or other securities to all or substantially all holders of our
common stock, excluding:

 

•  

any dividends or distributions referred to in clause (1) above or clause
(5) below;

 

•  

any rights, options or warrants referred to in clause (2) above;

 

•  

except as otherwise described below, rights issued pursuant to a stockholder
rights plan adopted by the Company, or the detachment of such rights under the
terms of any such plan;

 

•  

any dividends or distributions paid referred to in clause (4) below;

 

•  

any dividends and distributions in connection with a reclassification, change,
consolidation, merger, conveyance, transfer, sale, lease or other disposition
resulting in a change in the conversion consideration pursuant to the last
paragraph in this “—Conversion Rate Adjustments” subsection; and

 

•  

any spin-off to which the provisions set forth below in this clause (3) shall
apply,

then the conversion rate will be adjusted based on the following formula:

 

 

CR1= CR0 x      SP0     

                      SP0-FMV

where,

CR0 = the conversion rate in effect immediately prior to the open of business on
the ex-date for such distribution;

CR1 = the conversion rate in effect immediately after the open of business on
such ex-date;

SP0 = the current market price; and

FMV = the fair market value (as determined by our board of directors (or a
committee thereof)), on the ex-date for such distribution, of the shares of our
capital stock, evidences of our indebtedness, or other assets or property of
ours so distributed, expressed as an amount per share of our common stock.

With respect to an adjustment pursuant to this clause (3) where there has been a
payment of a dividend or other distribution on our common stock of shares of
capital stock of any class or series of, or similar equity interest in, a
subsidiary or other business unit of ours, which we refer to as a “spin-off,”
that are, or when issued will be, quoted or listed on any securities exchange or
other market, the conversion rate will instead be adjusted based on the
following formula:

 

 

CR1= CR0 x FMV0+MP0

                             MP0       

where,

CR0 = the conversion rate in effect immediately prior to the close of business
on the last trading day of the valuation period (as defined below);

 

 

 

 

A-8



--------------------------------------------------------------------------------

Description of notes

 

 

CR1 = the conversion rate in effect immediately after the close of business or
the last trading day of the valuation period;

FMV0 = the average of the last reported sale prices of the capital stock or
similar equity interest distributed to holders of our common stock applicable to
one share of our common stock over the ten consecutive trading-day period
commencing on, and including, the ex-date of the spin-off (the “valuation
period”); and

MP0 = the average of the last reported sale prices of our common stock over the
valuation period.

The adjustment to the conversion rate under the preceding paragraph will occur
at the close of business on the last trading day of the valuation period, but
will be given effect as of the open of business on the ex-date for the spin-off;
provided that in respect of any conversion during the valuation period,
references within this clause (3) to 10 trading days shall be deemed replaced
with such lesser number of trading days as have elapsed between the ex-date of
such spin-off and the conversion date in determining the applicable conversion
rate.

(4) If we pay any cash dividend or distribution to all or substantially all
holders of our common stock, the conversion rate will be adjusted based on the
following formula:

 

 

CR1= CR0 x     SP0    

                       SP0-C

where,

CR0 = the conversion rate in effect immediately prior to the open of business on
the ex-date for such dividend or distribution;

CR1 = the conversion rate in effect immediately after the open of business on
the ex-date for such dividend or distribution;

SP0 = the current market price; and

C = the amount in cash per share we distribute to holders of our common stock.

(5) If we or any of our subsidiaries makes a payment in respect of a tender
offer or exchange offer for our common stock subject to the tender offer rules,
to the extent that the cash and value of any other consideration included in the
payment per share of common stock exceeds the last reported sale price of our
common stock on the trading day immediately succeeding the last date (the
“expiration date”) on which tenders or exchanges may be made pursuant to such
tender offer or exchange offer, the conversion rate will be adjusted based on
the following formula:

 

 

CR1= CR0 x FMV+(SP1xOS1)

                           OS0xSP1        

where,

CR0 = the conversion rate in effect immediately prior to the close of business
on the expiration date;

CR1 = the conversion rate in effect immediately after the expiration date;

 

 

 

 

A-9



--------------------------------------------------------------------------------

Description of notes

 

 

FMV = the fair market value (as determined by our board of directors (or a
committee thereof)), on the expiration date, of the aggregate value of all cash
and any other consideration paid or payable for shares validly tendered or
exchanged and not withdrawn as of the expiration date;

OS0 = the number of shares of our common stock outstanding immediately prior to
the last time tenders or exchanges may be made pursuant to such tender offer or
exchange offer (the “expiration time”);

OS1 = the number of shares of our common stock outstanding immediately after the
expiration time (after giving effect to the purchase of all shares accepted for
purchase exchange in such tender offer or exchange offer); and

SP1 = the average of the last reported sale prices of our common stock over the
ten consecutive trading-day period commencing on, and including, the trading day
immediately following the expiration date.

Any adjustment made pursuant to this clause (5) shall become effective
immediately prior to the opening of business on the trading day immediately
following the expiration date; provided that in respect of any conversion within
10 trading days immediately following, and including, the expiration date of any
tender or exchange offer, references with respect to 10 trading days shall be
deemed replaced with such lesser number of trading days as have elapsed between
the expiration date of such tender or exchange offer and the conversion date in
determining the applicable conversion rate.

In the event that we are, or one of our subsidiaries is, obligated to purchase
shares of our common stock pursuant to any such tender offer or exchange offer,
but we are, or such subsidiary is, permanently prevented by applicable law from
effecting any such purchases, or all such purchases are rescinded, then the
conversion rate shall be adjusted to be the conversion rate which would then be
in effect if such tender offer or exchange offer had not been made. Except as
set forth in the preceding sentence, if the application of the formula in this
clause (5) to any tender offer or exchange offer would result in a decrease in
the conversion rate, no adjustment shall be made for such tender offer or
exchange offer under this clause (5).

If:

 

•  

any distribution or transaction described in clauses (1) to (5) above has not
yet resulted in an adjustment to the applicable conversion rate on the trading
day in question, and

 

•  

the shares the holder will receive on settlement are not entitled to participate
in the relevant distribution or transaction (because they were not held on a
related record date or otherwise),

then promptly after such distribution or transaction has occurred, we will
adjust the number of shares that we deliver to the holder as we determine is
appropriate to reflect the relevant distribution or transaction. In addition, if
a conversion rate adjustment becomes effective on any ex-date as described
above, and a holder that has converted its notes would become the record holder
of shares of our common stock as of the related conversion date as described
under “—Conversion Procedures” above based on an adjusted conversion rate for
such ex-date, then, notwithstanding the conversion rate adjustment provisions
above, the conversion rate adjustment relating to such ex-date will not be made
for such converting holder. Instead, such holder will be deemed to be the record
owner of shares of an un-adjusted basis and participate in the related dividend,
distribution or other event giving rise to such adjustment or, if no holders of
our common stock affirmatively make such election, the types and amounts of
consideration actually received by such holders.

 

 

 

A-10



--------------------------------------------------------------------------------

Description of notes

 

 

For purposes of clauses (2), (3) and (4) above, “current market price” means the
average of the last reported sale prices of our common stock over the 10
consecutive trading-day period ending on the trading day immediately preceding
the ex-date of the distribution requiring such computation.

We do not currently have a stockholder rights plan. To the extent that we have a
stockholder rights plan in effect upon conversion of the notes into our common
stock, you will receive, in addition to our common stock, the rights under the
stockholder rights plan, unless prior to any conversion, the rights have
separated from our common stock, in which case the conversion rate will be
adjusted at the time of separation as if we distributed to all holders of our
common stock, shares of our capital stock, evidences of indebtedness or assets
as described in clause (3) above, subject to readjustment in the event of the
expiration, termination or redemption of such rights. Any distribution of rights
or warrants pursuant to a rights plan that would allow you to receive upon
conversion, in addition to any shares of common stock, the right or warrants
described therein with respect to such common stock (unless such rights or
warrants have separated from the common stock) shall not constitute a
distribution of rights or warrants that would entitle you to an adjustment of
the conversion rate.

For purposes of clauses (3) and (4), except with respect to a spin-off, in cases
where the fair market value of assets, debt securities or certain rights,
warrants or options to purchase our securities, or the amount of the cash
dividend or distribution applicable to one share of our common stock,
distributed to all or substantially all stockholders:

 

•  

equals or exceeds the average of the last reported sale prices of our common
stock over the relevant consecutive trading-day period ending on the trading day
immediately preceding the ex-date for such distribution; or

 

•  

such average last reported sale price exceeds the fair market value of such
assets, debt securities or rights, warrants or options or the amount of cash so
distributed by less than $1.00,

rather than being entitled to an adjustment in the conversion rate, the holder
of a note will be entitled to receive upon conversion, in addition to shares of
our common stock, cash or a combination of cash and shares of our common stock,
the kind and amount of assets, debt securities or rights, warrants or options
comprising the distribution, if any, that such holder would have received if
such holder had held a number of shares of our common stock equal to the
principal amount of the notes held divided by the conversion price in effect
immediately prior to the ex-date for determining the stockholders entitled to
receive the distribution; provided that if our board of directors determines
“FMV” for purposes of any such adjustment by reference to the actual or when
issued trading market for any securities, it must in doing so consider the
prices in such market over the same period used in computing current market
price.

Except as stated herein, we will not adjust the conversion rate for the issuance
of shares of our common stock. In addition, the applicable conversion rate will
not be adjusted:

 

•  

upon the issuance of any shares of our common stock pursuant to any present or
future plan providing for the reinvestment of dividends or interest payable on
our securities and the investment of additional optional amounts in shares of
our common stock under any plan;

 

•  

upon the issuance of any shares of our common stock or options or rights to
purchase those shares pursuant to any present or future employee, director or
consultant benefit plan or program of or assumed by us or any of our
subsidiaries;

 

•  

upon the issuance of any shares of our common stock pursuant to any option,
warrant, right or exercisable, exchangeable or convertible security not
described in the preceding bullet and outstanding as of the date the notes were
first issued;

 

 

 

A-11



--------------------------------------------------------------------------------

Description of notes

 

 

•  

for a change in the par value of our common stock; or

 

•  

for accrued and unpaid interest, if any.

As used in this section, “ex-date” means the first date on which shares of our
common stock trade on the applicable exchange or in the applicable market,
regular way, without the right to receive the issuance or distribution in
question, and “effective date” means the first date on which the shares trade on
the applicable exchange or in the applicable market, regular way, reflecting the
transaction.

We are permitted to the extent permitted by law and the rules of the NASDAQ
Global Market or any other securities exchange on which our common stock is then
listed to increase the conversion rate of the notes by any amount for a period
of at least 20 business days if our board of directors (or a committee thereof)
determines that such increase would be in our best interest. We may also (but
are not required to) increase the conversion rate to avoid or diminish income
tax to holders of our common stock or rights to purchase shares of our common
stock in connection with a dividend or distribution of shares (or rights to
acquire shares) or similar event.

A holder may, in some circumstances, including a distribution of cash dividends
to holders of our shares of common stock, be deemed to have received a
distribution subject to U.S. federal income tax as a result of an adjustment or
the nonoccurrence of an adjustment to the conversion rate. For a discussion of
the U.S. federal income tax treatment of an adjustment to the conversion rate,
see “Material United States federal income tax considerations.”

Adjustments to the applicable conversion rate will be calculated to the nearest
1/10,000th of a share. We will not be required to make an adjustment in the
conversion rate unless the adjustment would require a change of at least 1% in
the conversion rate. However, we will carry forward any adjustments that are
less than 1% of the conversion rate and make such carried-forward adjustments on
each conversion date, and each settlement period trading day with respect to any
conversion date, for any notes.

In the event of:

 

•  

any reclassification of our common stock;

 

•  

any fundamental change described in clause (2) of the definition thereof;

 

•  

a share exchange, consolidation, or merger involving us; or

 

•  

a conveyance, transfer, sale, lease or other disposition to another person of
all or substantially all of our assets,

in which holders of our common stock received cash, securities or other property
(the “reference property”) in exchange for their shares of common stock, the
notes will become convertible based on the type and amount of consideration that
the holders of a number of shares of our common stock equal to the principal
amount of the notes divided by the conversion price would have received in such
reclassification, share exchange, consolidation, merger, conveyance, transfer,
sale, lease or other disposition. For purposes of the foregoing, the type and
amount of consideration that a holder of our common stock received in the case
of reclassifications, share exchanges, consolidations, mergers, conveyances,
transfers, sales, leases or other dispositions that cause our common stock to be
exchanged for more than a single type of consideration (determined based in part
upon any form of stockholder election) will be deemed to be the weighted average
of the types and amounts of consideration received by the holders of our common
stock that affirmatively made such an election.

 

 

 

A-12



--------------------------------------------------------------------------------

Description of notes

 

 

ADJUSTMENT TO CONVERSION RATE UPON CONVERSION UPON MAKE-WHOLE FUNDAMENTAL
CHANGES

If you elect to convert your notes in the event of a make-whole fundamental
change prior to July 1, 2017, the conversion rate will be increased by an
additional number of shares of our common stock (the “additional shares”) as
described below.

A “make-whole fundamental change” means any transaction or event that
constitutes a fundamental change pursuant to the first, second (disregarding the
proviso in such bullet), third, fourth and fifth bullets under the definition of
fundamental change as described under “—Repurchase at the Option of the Holder
Upon a Fundamental Change” below pursuant to which 10% or more of the
consideration for our common stock (other than cash payments for preferred
shares and cash payments made in respect of dissenters’ appraisal rights) in
such fundamental change transaction consists of cash or securities (or other
property) that are not shares of common stock, depositary receipts or other
certificates representing common equity interests traded or scheduled to be
traded immediately following such transaction on a U.S. national securities
exchange.

The number of additional shares by which the conversion rate will be increased
will be determined by reference to the table below, based on the date on which
the make-whole fundamental change occurs or becomes effective (the “make-whole
reference date”) and the price (the “stock price”) paid per share of our common
stock in the make-whole fundamental change. If holders of our common stock
receive only cash in the make-whole fundamental change, the stock price shall be
the cash amount paid per share. Otherwise, the stock price shall be the average
of the last reported sale prices of our common stock over the five consecutive
trading day period ending on the trading day preceding the date on which the
make-whole fundamental change occurs or becomes effective (the “effective
date”).

The stock prices set forth in the first row of the table below (i.e., column
headers) will be adjusted as of any date on which the conversion rate of the
notes is otherwise adjusted. The adjusted stock prices will equal the stock
prices applicable immediately prior to such adjustment, multiplied by a
fraction, the numerator of which is the conversion rate immediately prior to the
adjustment giving rise to the stock price adjustment and the denominator of
which is the conversion rate as so adjusted. The number of additional shares
will be adjusted in the same manner as the conversion rate as set forth under
“—Conversion Rate Adjustments.”

The following table sets forth the number of additional shares by which the
conversion rate shall be increased based on the stock price and make-whole
reference date for the make-whole fundamental change:

 

Make-Whole
Reference
Date   Stock Price     $4.95     $5.50     $6.00     $7.00     $8.00     $9.00  
  $10.00     $11.00     $12.00     $13.00     $14.00     $15.00     $16.00    
$18.00     $20.00  

July 5, 2012

    26.3505        26.3505        26.2426        18.9389        14.1113       
10.7466        8.3001        6.4612        5.0435        3.9297        3.0430   
    2.3314        1.7576        0.9210        0.3793   

July 1, 2013

    26.3505        26.3505        23.1694        16.0302        11.5563       
8.5935        6.5306        5.0302        3.8989        3.0216        2.3276   
    1.7715        1.3225        0.6641        0.2334   

July 1, 2014

    26.3505        24.9234        19.3539        12.0583        7.8906       
5.4405        3.9337        2.9487        2.2594        1.7459        1.3443   
    1.0202        0.7536        0.3475        0.0680   

July 1, 2015

    26.3505        22.1860        15.8854        7.1088        1.7703       
0.0000        0.0000        0.0000        0.0000        0.0000        0.0000   
    0.0000        0.0000        0.0000        0.0000   

July 1, 2016

    26.3505        19.0215        12.8142        5.2141        1.1997       
0.0000        0.0000        0.0000        0.0000        0.0000        0.0000   
    0.0000        0.0000        0.0000        0.0000   

July 1, 2017

    26.3505        6.1485        0.0000        0.0000        0.0000       
0.0000        0.0000        0.0000        0.0000        0.0000        0.0000   
    0.0000        0.0000        0.0000        0.0000   

 

 

 

A-13



--------------------------------------------------------------------------------

Description of notes

 

 

The exact stock prices and make-whole reference dates may not be set forth in
the table above, in which case if the stock price is between two stock price
amounts in the table or the effective date is between make-whole reference dates
in the table, the number of additional shares will be determined by a
straight-line interpolation between the number of additional shares set forth
for the higher and lower stock price amounts and the two make-whole reference
dates, as applicable, based on a 365-day year. If the stock price is:

 

•  

greater than $20.00 per share (subject to adjustment in the same manner as the
stock prices set forth in the column headings of the table above), the
conversion rate will not be increased; or

 

•  

less than $4.95 per share (subject to adjustment in the same manner as the stock
prices set forth in the column headings of the table above), the conversion rate
will not be increased.

Notwithstanding the foregoing, in no event will the total number of shares of
our common stock issuable upon conversion exceed 202.0202 per $1,000 principal
amount of notes, subject to adjustments in the same manner as the conversion
rate as set forth under “—Conversion Rate Adjustments.”

Any conversion that entitles the converting holder to an increase in the
conversion rate as described in this section shall be settled as described under
“—Conversion Procedures” above.

Our obligation to increase the conversion rate as described above could be
considered a penalty, in which case the enforceability thereof would be subject
to general principles of the reasonableness of economic remedies.

An increase in the conversion rate for notes as a result of a fundamental change
may also be treated as a distribution subject to U.S. federal income tax as a
dividend. See “Material United States federal income tax considerations.”

REPURCHASE AT THE OPTION OF THE HOLDER UPON A FUNDAMENTAL CHANGE

If a fundamental change (as defined below in this section) occurs at any time,
you will have the right, at your option, to require us to repurchase any or all
of your notes, or any portion of the principal amount thereof that is equal to
$1,000 or a multiple of $1,000, on a date (the “fundamental change repurchase
date”) of our choosing that is not less than 20 or more than 35 business days
after the date of our notice of the fundamental change. The price we are
required to pay is equal to 100% of the principal amount of the notes to be
repurchased, plus any accrued and unpaid interest to, but excluding, the
fundamental change repurchase date (unless the fundamental change repurchase
date is between a regular record date and the interest payment date to which it
relates, in which case we will pay the full interest amount payable on such
interest payment date to the record holder as of such record date). Any notes
repurchased by us will be paid for in cash.

A “fundamental change” will be deemed to have occurred at the time after the
notes are originally issued that any of the following occurs:

 

•  

if any “person” or “group” within the meaning of Section 13(d) of the Exchange
Act other than us, our subsidiaries or our or their employee benefit plans
becomes the direct or indirect “beneficial owner,” as defined in Rule 13d-3
under the Exchange Act, of our common equity representing more than 50% of the
voting power of our common equity;

 

 

 

A-14



--------------------------------------------------------------------------------

Description of notes

 

 

•  

consummation of (A) any recapitalization, reclassification or change of our
common stock (other than changes resulting from a subdivision or combination) as
a result of which our common stock would be converted into, or exchanged for,
stock, other securities, other property or assets or (B) any share exchange,
consolidation or merger of us pursuant to which our common stock will be
converted into cash, securities or other property or any conveyance, transfer,
sale, lease or other disposition in one transaction or a series of transactions
of all or substantially all of the consolidated assets of us and our
subsidiaries, taken as a whole, to any person other than one of our
subsidiaries; provided, however, that a transaction pursuant to which the
holders of 50% or more of the total voting power of all classes of our common
equity immediately prior to such transaction have the right to exercise 50% or
more of the total voting power of all shares of common equity of the continuing
or surviving corporation (or any parent thereof) entitled to vote generally in
elections of directors of such corporation (or any parent thereof) immediately
after such event shall not be a fundamental change;

 

•  

the following persons cease for any reason to constitute a majority of our board
of directors:

 

  •  

individuals who on the first issue date of the notes constituted our board of
directors; and

 

  •  

any new directors whose election to our board of directors or whose nomination
for election by our stockholders was approved by at least a majority of our
directors then still in office either who were directors on such first issue
date of the notes or whose election or nomination for election was previously so
approved;

 

•  

our stockholders approve any plan or proposal for our liquidation or
dissolution; or

 

•  

our common stock (or other common stock into which the notes are then
convertible) ceases to be listed on any of the NASDAQ Global Market, the NASDAQ
Global Select Market, the NASDAQ Capital Market or the New York Stock Exchange
or other national securities exchange.

A fundamental change as a result of the first and second bullets above will not
be deemed to have occurred, however, if at least 90% of the consideration paid
for our common stock, excluding cash payments for fractional shares and cash
payments made pursuant to dissenters’ appraisal rights, in the transaction or
transactions constituting the fundamental change consists of shares of common
stock listed on any of the NASDAQ Global Market, NASDAQ Global Select Market,
the NASDAQ Capital Market or the New York Stock Exchange (or any of their
respective successors) or that will be so listed immediately following such
fundamental change (these securities being referred to as “publicly traded
securities”) and as a result of this transaction or transactions the notes
become convertible into such publicly traded securities on the basis set forth
under the last paragraph under “—Conversion Rate Adjustments,” subject to the
provisions set forth under “—Conversion Procedures” above.

On or before the 15th calendar day after the occurrence of a fundamental change,
we will provide to all holders of the notes and the trustee and paying agent a
written notice of the occurrence of the fundamental change and of the resulting
repurchase right. Such notice shall state, among other things:

 

•  

the events causing a fundamental change;

 

•  

the date of the fundamental change;

 

•  

the last date on which a holder may exercise the repurchase right;

 

•  

the fundamental change repurchase price;

 

•  

the fundamental change repurchase date;

 

•  

the name and address of the paying agent and the conversion agent;

 

 

 

A-15



--------------------------------------------------------------------------------

Description of notes

 

 

•  

that the notes are eligible to be converted, the applicable conversion rate and
any adjustments to the applicable conversion rate;

 

•  

that the notes with respect to which a fundamental change repurchase notice has
been delivered by a holder may be converted only if the holder withdraws the
fundamental change repurchase notice in accordance with the terms of the
indenture;

 

•  

that a holder must exercise its repurchase right by the close of business on the
business day immediately preceding the fundamental change repurchase date;

 

•  

that a holder has the right to withdraw any notes tendered for repurchase prior
to the close of business on the business day immediately preceding the
fundamental change repurchase date; and

 

•  

the procedures that holders must follow to require us to repurchase their notes.

To exercise the repurchase right, you must deliver, by the close of business on
the business day immediately preceding the fundamental change repurchase date,
subject to extension to comply with applicable law, the notes to be repurchased,
duly endorsed for transfer, together with a written repurchase notice and the
form entitled “Form of Fundamental Change Repurchase Notice” on the reverse side
of the notes duly completed, to the paying agent. Your repurchase notice must
state:

 

•  

if certificated notes have been issued, the certificate numbers of your notes to
be delivered for repurchase, or if certificated notes have not been issued, your
notice must comply with appropriate DTC procedures;

 

•  

the portion of the principal amount of notes to be repurchased, which must be
$1,000 or an integral multiple thereof; and

 

•  

that the notes are to be repurchased by us pursuant to the applicable provisions
of the notes and the indenture.

You may withdraw any repurchase notice (in whole or in part) by a written notice
of withdrawal delivered to the paying agent prior to the close of business on
the business day prior to the fundamental change repurchase date. The notice of
withdrawal shall state:

 

•  

if certificated notes have been issued, the certificate numbers of the withdrawn
notes, or if certificated notes have not been issued, your notice must comply
with appropriate DTC procedures;

 

•  

the principal amount of the withdrawn notes; and

 

•  

the principal amount, if any, which remains subject to the repurchase notice.

We will be required to repurchase the notes on the fundamental change repurchase
date, subject to extension to comply with applicable law. You will receive
payment of the fundamental change repurchase price promptly following the later
of the fundamental change repurchase date or the time of book-entry transfer or
the delivery of the notes. If the paying agent holds money sufficient to pay the
fundamental change repurchase price of the notes on the fundamental change
repurchase date, then:

 

•  

the notes will cease to be outstanding and interest will cease to accrue
(whether or not book-entry transfer of the notes is made or whether or not the
note is delivered or transferred to the paying agent); and

 

•  

all other rights of the holder will terminate (other than the right to receive
the fundamental change repurchase price and previously accrued and unpaid
interest upon delivery or transfer of the notes).

 

 

 

A-16



--------------------------------------------------------------------------------

Description of notes

 

 

The repurchase rights of the holders could discourage a potential acquirer of
us. The fundamental change repurchase feature, however, is not the result of
management’s knowledge of any specific effort to obtain control of us by any
means or part of a plan by management to adopt a series of anti-takeover
provisions.

The term fundamental change is limited to specified transactions and may not
include other events that might adversely affect our financial condition. In
addition, the requirement that we offer to repurchase the notes upon a
fundamental change may not protect holders in the event of a highly leveraged
transaction, reorganization, merger or similar transaction involving us.

No notes may be purchased at the option of holders upon a fundamental change if
there has occurred and is continuing an event of default other than an event of
default that is cured by the payment of the fundamental change repurchase price
of the notes.

The definition of fundamental change includes a phrase relating to the
conveyance, transfer, sale, lease or other disposition of “all or substantially
all” of our consolidated assets. There is no precise, established definition of
the phrase “substantially all” under New York law, which governs the indenture
and the notes, or under the laws of Delaware, our state of incorporation.
Accordingly, the ability of a holder of the notes to require us to repurchase
its notes as a result of the conveyance, transfer, sale, lease or other
disposition of less than all of our assets may be uncertain.

If a fundamental change were to occur, we may not have enough funds to pay the
fundamental change repurchase price. See “Risk factors—Certain Risks Relating to
the Notes and Our Common Stock—We may not have the ability to pay interest on
the notes or to repurchase or redeem the notes” in this prospectus supplement.
If we fail to repurchase the notes when required following a fundamental change,
we will be in default under the indenture. In addition, we have, and may in the
future incur, other indebtedness with similar change in control provisions
permitting our holders to accelerate or to require us to repurchase our
indebtedness upon the occurrence of similar events or on some specific dates.

CONSOLIDATION, MERGER AND SALE OF ASSETS

The indenture provides that we may not consolidate with or merge with or into,
or sell, convey, transfer or lease all or substantially all of our properties
and assets to, another person, unless:

 

•  

either (A) we are the surviving corporation or (B) the resulting, surviving or
transferee person (if other than us) is a corporation organized and existing
under the laws of the United States of America, any State thereof or the
District of Columbia, and such person expressly assumes by supplemental
indenture all of our obligations under the notes and the indenture;

 

•  

immediately after giving effect to such transaction, no default or event of
default has occurred and is continuing under the indenture; and

 

•  

we or the successor person have delivered to the trustee an Officer’s
Certificate and an Opinion of Counsel, each stating that such consolidation,
merger, conveyance, transfer or lease and such supplemental indenture (if
applicable) complies with this provision and that all conditions precedent
provided for in the indenture relating to such transaction have been complied
with.

In the event of any transaction described, and complying with the conditions
listed, in the immediately preceding paragraph in which we are not the surviving
corporation, the successor corporation formed or remaining shall be substituted
for us and shall succeed to, and may exercise, every right and power of ours,
and we shall be discharged from our obligations under the notes and the
indenture.

 

 

 

A-17



--------------------------------------------------------------------------------

Description of notes

 

 

Although these types of transactions are permitted under the indenture, certain
of the foregoing transactions could constitute a fundamental change (as defined
above), permitting each holder to require us to repurchase the notes of such
holder as described above.

An assumption by any person of our obligations under the notes and the indenture
might be deemed for U.S. federal income tax purposes to be an exchange of the
notes for new notes by the holders thereof, resulting in recognition of gain or
loss for such purposes and possibly other adverse tax consequences to the
holders. Holders should consult their own tax advisors regarding the tax
consequences of such an assumption.

REPURCHASE OF NOTES BY THE COMPANY AT THE OPTION OF THE HOLDER

On July 1, 2017, a holder may require us to purchase all or a portion of the
holder’s outstanding notes at a price in cash equal to 100% of the principal
amount of the notes to be purchased, plus any accrued and unpaid interest to,
but excluding, the purchase date. However, if the purchase date falls after a
record date for the payment of interest but on or prior to the immediately
succeeding interest payment date, we will, on the purchase date, pay the accrued
and unpaid interest to, but excluding, the purchase date to the holder of record
at the close of business on the immediately preceding record date. Accordingly,
the holder submitting the note for purchase will not receive this accrued and
unpaid interest unless that holder was also the holder of record at the close of
business on the immediately preceding record date.

On the purchase date, we will purchase all notes for which the holder has
delivered and not withdrawn a written purchase notice. Holders may submit their
written purchase notice to the paying agent at any time from the open of
business on the date that is 20 business days before the purchase date until the
close of business on the business day immediately preceding the purchase date.

For a discussion of certain tax consequences to a holder receiving cash upon a
purchase of the notes at the holder’s option, see “Material United States
federal income tax considerations.”

We will give notice on a date that is at least 20 business days before each
purchase date to all holders at their addresses shown on the register of the
registrar, and to beneficial owners as required by applicable law, stating,
among other things:

 

•  

the amount of the purchase price;

 

•  

that notes with respect to which the holder has delivered a purchase notice may
be converted only if the holder withdraws the purchase notice in accordance with
the terms of the indenture; and

 

•  

the procedures that holders must follow to require us to purchase their notes,
including the name and address of the paying agent.

To require us to purchase its notes, the holder must deliver a purchase notice
that states:

 

•  

the certificate numbers of the holder’s notes to be delivered for purchase, if
they are in certificated form;

 

•  

the principal amount of the notes to be purchased, which must be an integral
multiple of $1,000; and

 

•  

that the notes are to be purchased by us pursuant to the applicable provisions
of the indenture.

A holder that has delivered a purchase notice may withdraw the purchase notice
by delivering a written notice of withdrawal to the paying agent before the
close of business on the business day before the purchase date. The notice of
withdrawal must state:

 

 

 

A-18



--------------------------------------------------------------------------------

Description of notes

 

 

•  

the name of the holder;

 

•  

a statement that the holder is withdrawing its election to require us to
purchase its notes;

 

•  

the certificate numbers of the notes being withdrawn, if they are in
certificated form;

 

•  

the principal amount being withdrawn, which must be an integral multiple of
$1,000; and

 

•  

the principal amount, if any, of the notes that remain subject to the purchase
notice, which must be an integral multiple of $1,000.

If the notes are not in certificated form, the above notices must comply with
appropriate DTC procedures.

To receive payment of the purchase price for a note for which the holder has
delivered and not withdrawn a purchase notice, the holder must deliver the note,
together with necessary endorsements, to the paying agent at any time after
delivery of the purchase notice. We will pay the purchase price for the note on
the later of the purchase date and the time of delivery of the note, together
with necessary endorsements.

If the paying agent holds on a purchase date money sufficient to pay the
purchase price due on a note in accordance with the terms of the indenture,
then, on and after that purchase date, the note will cease to be outstanding and
interest on the note will cease to accrue, whether or not the holder delivers
the note to the paying agent. Thereafter, all other rights of the holder
terminate, other than the right to receive the purchase price upon delivery of
the note.

We may not have the financial resources, and we may not be able to arrange for
financing, to pay the purchase price for all notes holders have elected to have
us purchase.

In connection with any purchase offer, we will, to the extent applicable:

 

•  

comply with the provisions of Rule 13e-4 and Regulation 14E and all other
applicable laws; and

 

•  

file a Schedule TO or any other required schedule under the Exchange Act or
other applicable laws.

REDEMPTION OF NOTES AT THE COMPANY’S OPTION

Provisional Redemption by the Company

At any time and from time to time beginning July 1, 2015 but prior to July 1,
2017, we may redeem at our option, in whole or in part, any or all of the notes
in cash at the redemption price, provided that the last reported sale price of
our common stock for 20 or more trading days in a period of 30 consecutive
trading days ending on the trading day immediately prior to the date of the
redemption notice exceeds 150% of the applicable conversion price in effect on
each such trading day. The redemption price will equal the sum of 100% of the
principal amount of the notes being redeemed, plus any accrued and unpaid
interest to, but excluding, the redemption date. Any notes redeemed by us will
be paid for in cash.

 

 

 

A-19



--------------------------------------------------------------------------------

Description of notes

 

 

The “last reported sale price” of our common stock on any date means:

 

•  

the closing sale price per share (or if no closing sale price is reported, the
average of the bid and ask prices or, if more than one in either case, the
average of the average bid and the average ask prices) on that date as reported
by the NASDAQ Global Market; or

 

•  

if our common stock is not listed for trading on the NASDAQ Global Market, the
closing sale price per share (or if no closing sale price is reported, the
average of the bid and ask prices or, if more than one in either case, the
average of the average bid and the average ask prices) on that date as reported
in composite transactions for the principal U.S. national or regional securities
exchange on which our common stock is traded; or

 

•  

if our common stock is not listed for trading on a U.S. national or regional
securities exchange, the closing price per share (or if no closing sale price is
reported, the average of the bid and ask prices or, if more than one in either
case, the average of the average bid and the average ask prices) for our common
stock on that date as reported by the OTC Bulletin Board; or

 

•  

if not so reported by the OTC Bulletin Board, the last quoted bid price for our
common stock in the over-the-counter market on that date as reported by OTC
Markets Group, Inc. or a similar organization; or

 

•  

if our common stock is not so quoted by OTC Markets Group, Inc. or a similar
organization, the average of the mid-point of the last bid and ask prices for
our common stock on the relevant date from a nationally recognized independent
investment banking firm selected by us for this purpose.

“Trading day” means a day during which:

 

•  

the NASDAQ Global Market is open for trading, or if our common stock is not
listed for trading on the NASDAQ Global Market, the principal U.S. national or
regional securities exchange on which our common stock is listed is open for
trading, or if our common stock is not so quoted or listed, any business
day; and

 

•  

there is no market disruption event.

For purposes of determining whether this conversion contingency has been
triggered, if our common stock is listed for trading on the NASDAQ Global Market
or listed on another U.S. national or regional securities exchange, “market
disruption event” means (i) a failure by the primary U.S. national or regional
securities exchange or market on which our common stock is listed or admitted to
trading to open for trading during its regular trading session or (ii) the
occurrence or existence during the one-half hour period ending on the scheduled
close of trading on any trading day of any material suspension or limitation
imposed on trading (by reason of movements in price exceeding limits permitted
by the stock exchange or otherwise) in our common stock or in any options,
contracts or future contracts relating to our common stock.

Optional Redemption by the Company

Except as set forth under “—Provisional Redemption by the Company” above, we
cannot redeem the notes prior to July 1, 2017. We may redeem the notes at our
option, in whole or in part, at any time, and from time to time, on or after
July 1, 2017, at a redemption price, payable in cash, equal to 100% of the
principal amount of the notes we redeem, plus any accrued and unpaid interest
to, but excluding, the redemption date. The redemption date must be a business
day.

 

 

 

A-20



--------------------------------------------------------------------------------

Description of notes

 

 

PAYMENT AND SELECTION OF NOTES TO REDEEM

If we set a redemption date between a regular record date and the corresponding
interest payment date, we will not pay accrued interest to any redeeming holder,
and will instead pay the full amount of the relevant interest payment on such
interest payment date to the holder of record on such a regular record date.

If the paying agent holds money sufficient to pay the redemption price due on a
note on the redemption date in accordance with the terms of the indenture, then
on and after the redemption date, the note will cease to be outstanding and
interest on the note will cease to accrue, whether or not the holder delivers
the note to the paying agent. Thereafter, all other rights of the holder
terminate, other than the right to receive the redemption price upon delivery of
the note.

We will give written notice of redemption not more than 60 calendar days but not
less than 30 calendar days prior to the redemption date to all record holders at
their addresses set forth in the register of the registrar. This notice will
state, among other things:

 

•  

that you have a right to convert the notes called for redemption, and the
conversion rate then in effect; and

 

•  

the date on which your right to convert the notes called for redemption will
expire.

If we redeem less than all of the outstanding notes, the trustee will select the
notes to be redeemed in integral multiples of $1,000 principal amount, on a pro
rata basis or in accordance with any other method the trustee considers fair and
appropriate in accordance with DTC procedures. However, we may redeem the notes
only in integral multiples of $1,000 principal amount. If a portion of a
holder’s notes is selected for partial redemption and the holder converts a
portion of the notes, the principal amount of the note that is subject to
redemption will be reduced by the principal amount that the holder converted.

In the event of any redemption in part, we shall not be required to (i) issue,
register the transfer of or exchange any notes during a period beginning at the
opening of business 15 calendar days before any selection for redemption of
notes and ending at the close of business on the earliest date on which the
relevant notice of redemption is deemed to have been given to all holders of
notes to be redeemed or (ii) register the transfer of or exchange any notes so
selected for redemption, in whole or in part, except the unredeemed portion of
any notes being redeemed in part.

We will not redeem any notes at our option if the principal amount of the notes
has been accelerated and the acceleration has not been rescinded on or before
the redemption date.

For a discussion of certain tax consequences to a holder upon a redemption of
notes, see “Material United States federal income tax considerations.”

EVENTS OF DEFAULT; NOTICE AND WAIVER

Each of the following is an event of default with respect to the notes:

 

•  

default by us in any payment of interest on any note when due and payable and
the default continues for a period of 30 days;

 

 

 

A-21



--------------------------------------------------------------------------------

Description of notes

 

 

•  

default by us in the payment of principal of any note when due and payable at
its stated maturity, upon required repurchase, upon redemption, upon
acceleration or otherwise;

 

•  

failure by us to satisfy our conversion obligation upon exercise of a holder’s
conversion right and such failure continues for 5 days;

 

•  

failure by us to comply with our obligations under “—Consolidation, Merger and
Sale of Assets”;

 

•  

failure by us to comply with our notice obligations under “—Repurchase at the
Option of the Holder Upon a Fundamental Change”;

 

•  

failure by us for 50 days after written notice from the trustee, at the
direction of the holders, or the holders of at least 25% principal amount of the
notes then outstanding has been received by us to comply with any of our other
agreements contained in the notes or indenture relating to the notes;

 

•  

default under any agreements, indentures or instruments under which we or any of
our significant subsidiaries, as defined in Article 1, Rule 1-02 of Regulation
S-X, then has outstanding, or by which there may be secured or evidenced, any
indebtedness for money borrowed having a principal amount in excess of
$5,000,000 in the aggregate of the Company and/or any such subsidiary, whether
such indebtedness now exists or shall hereafter be created, and such default
results in such indebtedness being accelerated or otherwise becoming due and
owing prior to its scheduled maturity or such default constitutes a failure to
pay at least $5,000,000 of such indebtedness when due and payable (after the
expiration of any applicable grace period) at its stated maturity, upon required
repurchase, upon declaration or otherwise; provided, that any such event of
default shall be deemed cured and not continuing upon payment of such
indebtedness or rescission of such declaration;

 

•  

one or more judgments, orders or decrees for the payment of money in excess of
$5,000,000, either individually or in the aggregate, shall be entered against us
or any of our significant subsidiaries and shall not be discharged, bonded,
paid, stayed, waived, subject to a negotiated settlement or subject to insurance
within 60 days after (A) the date on which the right to appeal thereof has
expired if no such appeal has commenced or (B) the date on which all rights to
appeal have been extinguished; or

 

•  

certain events of bankruptcy, insolvency or reorganization of the Company or any
of our significant subsidiaries.

The indenture provides that if an event of default occurs and is continuing, the
trustee by notice to us, at the direction of the holders of the notes, or the
holders of at least 25% in aggregate principal amount of the outstanding notes
by notice to us and the trustee may, and the trustee at the request of such
holders shall, declare 100% of the principal of and accrued and unpaid interest,
if any, on all notes to be due and payable. In case of certain events of
bankruptcy, insolvency or reorganization involving us, 100% of the principal of
and accrued and unpaid interest, if any, on the notes automatically will become
due and payable. Upon such a declaration, such principal and accrued and unpaid
interest will be due and payable immediately.

Notwithstanding the foregoing, the indenture will provide that, to the extent
elected by us, the sole remedy for an event of default relating to the failure
to comply with the reporting obligations in the indenture, which are described
below under “—Reports,” will, for the 365 days after the occurrence of such an
event of default, consist exclusively of the right to receive additional
interest on the notes at an annual rate equal to 0.50% of the principal amount
of the notes. This additional interest will be payable in the same manner and on
the same dates as the stated interest payable on the notes. The additional
interest will accrue on all outstanding notes from, and including, the date on
which an event of default relating to a failure to comply with the reporting
obligations in the indenture first occurs to, but not including, the 365th day
thereafter (or such earlier date on which the event of default relating to the

 

 

 

A-22



--------------------------------------------------------------------------------

Description of notes

 

 

reporting obligations shall have been cured or waived). On such 365th day (or
earlier, if an event of default relating to the reporting obligations is cured
or waived prior to such 365th day), such additional interest will cease to
accrue and the notes will be subject to acceleration as provided above. If we do
not elect to pay additional interest during the continuance of such an event of
default, as applicable, in accordance with this paragraph, the notes will be
subject to acceleration as provided above.

In order to elect to pay additional interest on the notes as the sole remedy
during the first 365 days after the occurrence of an event of default relating
to the failure to comply with the reporting obligations in the indenture or the
failure to comply with Section 314(a) of the Trust Indenture Act in accordance
with the immediately preceding paragraph, we must notify all record holders of
notes and the trustee and paying agent of such election on or before the close
of business on the date on which such event of default first occurs. If we fail
to timely give such notice, the notes will be immediately subject to
acceleration as provided above.

The holders of a majority in aggregate principal amount of the notes
outstanding, by written notice to us and the trustee, may (i) waive all past
defaults (except with respect to nonpayment of principal or interest, including
any additional interest, failure to deliver consideration due upon conversion,
failure to repurchase any notes when required and failure to pay the redemption
price on the date of redemption in connection with our exercising our optional
redemption right) and (ii) rescind and annul such declaration and its
consequences if:

 

•  

rescission would not conflict with any judgment or decree of a court of
competent jurisdiction; and

 

•  

such declaration is not the result of a failure to deliver consideration due
upon conversion, a payment default arising from our failure to repurchase any
notes when required or a payment default arising from our failure to pay the
redemption price on the date of redemption in connection with our exercising our
optional redemption right.

If any portion of the amount payable on the notes upon acceleration is
considered by a court to be unearned interest (through the allocation of the
value of the instrument to the embedded warrant or otherwise), the court could
disallow recovery of any such portion.

Subject to the provisions of the indenture relating to the duties of the
trustee, if an event of default occurs and is continuing, the trustee will be
under no obligation to exercise any of the rights or powers under the indenture
at the request or direction of any of the holders unless such holders have
offered to the trustee indemnity or security reasonably satisfactory to it
against any loss, liability or expense. Except to enforce the right to receive
payment of principal or interest, including additional interest, if any, when
due, no holder may pursue any remedy with respect to the indenture or the notes
unless:

 

•  

such holder has previously given the trustee written notice that an event of
default is continuing;

 

•  

holders of at least 25% in principal amount of the outstanding notes have
requested the trustee to pursue the remedy;

 

•  

such holders have offered the trustee security or indemnity satisfactory to it
against any loss, liability or expense;

 

•  

the trustee has not complied with such request within 60 days after the receipt
of the request and the offer of security or indemnity; and

 

•  

the holders of a majority in principal amount of the outstanding notes have not
given the trustee a direction that in the opinion of the trustee, is
inconsistent with such request within such 60-day period.

 

 

 

A-23



--------------------------------------------------------------------------------

Description of notes

 

 

Subject to certain restrictions, the holders of a majority in principal amount
of the outstanding notes are given the right to direct the time, method and
place of conducting any proceeding for a remedy available to the trustee or of
exercising any trust or power conferred on the trustee. The indenture will
provide that if an event of default has occurred and is continuing, the trustee
will be required in the exercise of its powers to use the degree of care that a
prudent person would use in the conduct of its own affairs. The trustee,
however, may refuse to follow any direction that conflicts with law or the
indenture or that the trustee determines is unduly prejudicial to the rights of
any other holder or that would involve the trustee in personal liability. Prior
to taking any action under the indenture, the trustee will be entitled to
indemnification satisfactory to it in its sole discretion against all losses and
expenses caused by taking or not taking such action.

The indenture will provide that if a default occurs and is continuing and is
actually known to the trustee, the trustee must send to each holder notice of
the default within 90 days after it occurs or, if later, promptly after the
trustee obtains knowledge thereof. Except in the case of a default in the
payment of principal of or interest on any note, the trustee may withhold notice
if and so long as the trustee in good faith determines that withholding notice
is in the interests of the holders. In addition, we will be required to deliver
to the trustee, within 120 days after the end of each fiscal year, a certificate
indicating whether the signers thereof know of any default that occurred during
the previous year. We also will be required to deliver to the trustee, within 30
days after the occurrence thereof, written notice of any events which would
constitute certain defaults, their status and what action we are taking or
propose to take in respect thereof.

MODIFICATION AND AMENDMENT

Changes Requiring Majority Approval

Subject to certain exceptions described below under “—Changes Requiring Approval
of Each Affected Holder,” the indenture (including the terms and conditions of
the notes) may be amended with the written consent or affirmative vote of the
holders of at least a majority in aggregate principal amount of the notes then
outstanding (including without limitation, consents obtained in connection with
a purchase of, or tender offer or exchange offer for, notes), without prior
notice to any other holder.

CHANGES REQUIRING APPROVAL OF EACH AFFECTED HOLDER

Without the consent of each holder of an outstanding note affected, we may not
amend the indenture to:

 

•  

make any change in the percentage of principal amount of notes whose holders
must consent to an amendment, supplement or waiver or to make any change in this
provision for modification;

 

•  

reduce any rate of interest or extend the time for payment of interest on the
notes;

 

•  

reduce the principal amount of, or the repurchase price or redemption price with
respect to, the notes, or change their final stated maturity;

 

•  

make payments on the notes payable in currency other than as originally stated
in the notes;

 

•  

impair the holder’s right to institute suit for the enforcement of any payment
on the notes;

 

•  

adversely affect the ranking of the notes as our senior unsecured indebtedness;

 

•  

waive a continuing default or event of default regarding any payment on the
notes;

 

•  

adversely affect the repurchase provisions of the notes; or

 

 

 

A-24



--------------------------------------------------------------------------------

Description of notes

 

 

•  

adversely affect the conversion provisions of the notes.

CHANGES REQUIRING NO APPROVAL

We may amend or supplement the indenture or waive any provision of it without
the consent of any holders of notes in some circumstances, including:

 

•  

to cure any ambiguity, omission, defect or inconsistency that does not adversely
affect holders of the notes;

 

•  

to provide for the assumption of our obligations under the indenture by a
successor upon any merger, consolidation or asset transfer permitted under the
indenture and to provide for conversion of the notes into reference property;

 

•  

to provide any security for or add guarantees with respect to the notes;

 

•  

to comply with any requirement of the SEC in connection with the qualification
of the indenture under the Trust Indenture Act;

 

•  

to add covenants that would benefit the holders of notes or to surrender any
rights we have under the indenture;

 

•  

to provide for a successor trustee in accordance with the terms of the indenture
or to otherwise comply with any requirement of the indenture;

 

•  

to provide for the issuance of additional notes, to the extent that we deem such
amendment necessary or advisable in connection with such issuance; provided that
no such amendment or supplement may impair the rights or interests of any holder
of the outstanding notes;

 

•  

to increase the conversion rate;

 

•  

to add events of default with respect to the notes;

 

•  

to add circumstances under which we will pay additional interest on the notes;

 

•  

to make any change that does not adversely affect the rights of any holder of
outstanding notes; or

 

•  

to conform the provisions of the indenture to the “Description of notes” section
in this prospectus supplement, which shall be evidenced by an Officer’s
Certificate of the Company to that effect.

The consent of the holders of the notes is not necessary under the indenture to
approve the particular form of any proposed amendment. It is sufficient if such
consent approves the substance of the proposed amendment. After an amendment
under the indenture becomes effective, we are required to mail to the holders of
the notes a notice briefly describing such amendment. However, with respect to
amendments that do not require the consent of holders of notes, the failure to
give such notice to all the holders of the notes, or any defect in the notice,
will not impair or affect the validity of the amendment.

NOTES NOT ENTITLED TO CONSENT

Any notes held by us or by any person directly or indirectly controlling or
controlled by or under direct or indirect common control with us shall be
disregarded (from both the numerator and the denominator) for purposes of
determining whether the holders of the requisite aggregate principal amount of
the outstanding notes have consented to a modification, amendment or waiver of
the terms of the indenture.

 

 

 

A-25



--------------------------------------------------------------------------------

Description of notes

 

 

DISCHARGE

We may satisfy and discharge our obligations under the indenture by delivering
to the trustee all outstanding notes for cancellation or, when all outstanding
notes have become due and payable, by depositing with the trustee or delivering
to the holders, as applicable, cash and/or shares of common stock sufficient to
pay all amounts due at maturity.

REPURCHASE AND CANCELLATION

We may, to the extent permitted by law, repurchase any notes in the open-market
or by tender offer at any price or by private agreement. Neither we nor our
affiliates may resell such securities unless such resale is registered under the
Securities Act or such resale is pursuant to an exemption from the registration
requirements of the Securities Act that results in such securities not being
“restricted securities,” as such term is defined in Rule 144(a)(3) under the
Securities Act. Any notes repurchased by us may, at our option, be surrendered
to the trustee for cancellation. Any notes surrendered for cancellation may not
be reissued or resold and will be promptly cancelled.

INFORMATION CONCERNING THE TRUSTEE

We have appointed Wells Fargo Bank, National Association, the trustee under the
indenture, as paying agent, conversion agent, bid solicitation agent, notes
registrar and custodian for the notes. The trustee or its affiliates may also
provide other services to us in the ordinary course of their business. The
indenture contains certain limitations on the rights of the trustee, if it or
any of its affiliates is then our creditor, to obtain payment of claims in
certain cases or to realize on certain property received on any claim as
security or otherwise. The trustee and its affiliates will be permitted to
engage in other transactions with us. However, if the trustee or any affiliate
continues to have any conflicting interest and a default occurs with respect to
the notes, the trustee must eliminate such conflict or resign.

NO STOCKHOLDER RIGHTS FOR HOLDERS OF NOTES

Holders of the notes, as such, will not have any rights as our stockholders
(including, without limitation, voting rights and rights to receive any
dividends or other distributions on our common stock).

COMPLIANCE WITH NASDAQ STOCKHOLDER APPROVAL RULES

We will not take any voluntary action that would result in an adjustment
pursuant to any of the provisions described in clauses (2) through (5) of
“—Conversion Rate Adjustments,” “—Adjustment to Conversion Rate Upon Conversion
Upon Make-Whole Fundamental Changes” and “—Redemption of Notes at the Company’s
Option—Optional Redemption by the Company” without complying, if applicable,
with the stockholder approval rules of the NASDAQ Global Stock Market (including
NASDAQ Market Rule 5635, which requires stockholder approval of certain
issuances of our common stock) or any similar rule of any other stock exchange
on which our common stock is listed at the relevant time.

REPORTS

So long as any notes are outstanding, we will be required to deliver to the
trustee, within 15 calendar days after we would have been required to file with
the SEC (giving effect to any grace period provided

 

 

 

A-26



--------------------------------------------------------------------------------

Description of notes

 

 

by Rule 12b-25 under the Exchange Act), copies of our annual reports and of the
information, documents and other reports (or copies of such portions of any of
the foregoing as the SEC may by rules and regulations prescribe) which we are
required to file with the SEC pursuant to Section 13 or 15(d) of the Exchange
Act. Documents filed by us with the SEC via its EDGAR system (or any successor
thereto) will be deemed to be filed with the trustee as of the time such
documents are so filed. In the event we are at any time no longer subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act, we shall
continue to provide the trustee with reports containing substantially the same
information as would have been required to be filed with the SEC had we
continued to have been subject to such reporting requirements. In such event,
such reports shall be provided at the times we would have been required to
provide reports had we continued to have been subject to such reporting
requirements. We also shall comply with the other provisions of Section 314(a)
of the Trust Indenture Act and will furnish to holders, beneficial owners and
prospective purchasers of the notes or shares of common stock issuable upon
conversion of the notes, upon their request, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act; provided,
however, that the trustee shall have no responsibility whatsoever to determine
whether such filings or postings have been made.

GOVERNING LAW

The indenture provides that it and the notes will be governed by, and construed
in accordance with, the laws of the State of New York without regard to conflict
of law principles thereof.

CALCULATIONS IN RESPECT OF NOTES

We will be responsible for making all calculations called for under the notes.
These calculations include, but are not limited to, determinations of the last
reported sale prices of our common stock, the settlement period and settlement
period trading days, the daily conversion values, if applicable, the settlement
amount, the conversion rate of the notes and accrued interest payable on the
notes. We will make all these calculations in good faith and, absent manifest
error, our calculations will be final and binding on holders of notes. We will
provide a schedule of our calculations to each of the trustee and the conversion
agent, and each of the trustee and conversion agent is entitled to rely
conclusively upon the accuracy of our calculations without independent
verification. The trustee will forward our calculations to any holder of notes
upon the request of that holder.

FORM, DENOMINATION AND REGISTRATION

The notes will be issued:

 

•  

in fully registered form;

 

•  

without interest coupons; and

 

•  

in minimum denominations of $1,000 principal amount and whole multiples of
$1,000.

GLOBAL NOTES, BOOK-ENTRY FORM

The notes will be initially issued in the form of one or more registered notes
in global form, without interest coupons (the “global notes”). Upon issuance,
each of the global notes will be deposited with the trustee as custodian for DTC
and registered in the name of Cede & Co., as nominee of DTC.

 

 

 

A-27



--------------------------------------------------------------------------------

Description of notes

 

 

Ownership of beneficial interests in a global note will be limited to persons
who have accounts with DTC (“DTC participants”) or persons who hold interests
through DTC participants. We expect that under procedures established by DTC:

 

•  

upon deposit of a global note with DTC’s custodian, DTC will credit portions of
the principal amount of the global note to the accounts of the DTC participants
designated by the underwriters; and

 

•  

ownership of beneficial interests in a global note will be shown on, and
transfer of ownership of those interests will be effected only through, records
maintained by DTC (with respect to interests of DTC participants) and the
records of DTC participants (with respect to other owners of beneficial
interests in the global note).

Beneficial interests in global notes may not be exchanged for notes in physical,
certificated form except in the limited circumstances described below.

All interests in the global notes will be subject to the operations and
procedures of DTC. We provide the following summary of those operations and
procedures solely for the convenience of investors. The operations and
procedures of DTC are controlled by that settlement system and may be changed at
any time. Neither we nor the underwriters are responsible for those operations
or procedures.

DTC has advised us that it is:

 

•  

a limited purpose trust company organized under the laws of the State of New
York;

 

•  

a “banking organization” within the meaning of the New York State Banking Law;

 

•  

a member of the Federal Reserve System;

 

•  

a “clearing corporation” within the meaning of the Uniform Commercial Code; and

 

•  

a “clearing agency” registered under Section 17A of the Exchange Act.

DTC was created to hold securities for its participants and to facilitate the
clearance and settlement of securities transactions between its participants
through electronic book-entry changes to the accounts of its participants. DTC’s
participants include securities brokers and dealers, including the underwriters;
banks and trust companies; clearing corporations and other organizations.
Indirect access to DTC’s system is also available to others such as banks,
brokers, dealers and trust companies; these indirect participants clear through
or maintain a custodial relationship with a DTC participant, either directly or
indirectly. Investors who are not DTC participants may beneficially own
securities held by or on behalf of DTC only through DTC participants or indirect
participants in DTC.

So long as DTC’s nominee is the registered owner of a global note, that nominee
will be considered the sole owner or holder of the notes represented by that
global note for all purposes under the indenture. Except as provided below,
owners of beneficial interests in a global note:

 

•  

will not be entitled to have notes represented by the global note registered in
their names;

 

•  

will not receive or be entitled to receive physical, certificated notes; and

 

•  

will not be considered the owners or holders of the notes under the indenture
for any purpose, including with respect to the giving of any direction,
instruction or approval to the trustee under the indenture.

 

 

 

A-28



--------------------------------------------------------------------------------

Description of notes

 

 

As a result, each investor who owns a beneficial interest in a global note must
rely on the procedures of DTC to exercise any rights of a holder of notes under
the indenture (and, if the investor is not a participant or an indirect
participant in DTC, on the procedures of the DTC participant through which the
investor owns its interest).

Payments of principal and interest with respect to the notes represented by a
global note will be made by the paying agent to DTC’s nominee as the registered
holder of the global note. Neither we nor the paying agent will have any
responsibility or liability for the payment of amounts to owners of beneficial
interests in a global note, for any aspect of the records relating to or
payments made on account of those interests by DTC, or for maintaining,
supervising or reviewing any records of DTC relating to those interests.

Payments by participants and indirect participants in DTC to the owners of
beneficial interests in a global note will be governed by standing instructions
and customary industry practice and will be the responsibility of those
participants or indirect participants and DTC.

Transfers between participants in DTC will be effected under DTC’s procedures
and will be settled in same-day funds.

CERTIFICATED NOTES

Notes in physical, certificated form will be issued and delivered to each person
that DTC identifies as a beneficial owner of the related notes only if:

 

•  

DTC notifies us at any time that it is unwilling or unable to continue as
depositary for the global notes and a successor depositary is not appointed
within 90 calendar days;

 

•  

DTC ceases to be registered as a clearing agency under the Exchange Act and a
successor depositary is not appointed within 90 calendar days;

 

•  

we, at our option, notify the trustee that we elect to cause the issuance of
certificated notes, subject to DTC’s procedures; or

 

•  

certain other events provided in the indenture should occur.

 

 

 

A-29